MaukeR, J-
What real interest tbe defendant bas in tbis controversy we are unable to see. He bas to pay tbe judgment, in any event, and whether to tbe plaintiff, or one-third of it to tbe interveners, Messrs. Barringer and Strudwick, tbe attorneys of tbe plaintiff, can make no difference to him. A case directly in point is Newsom v. Russell, 77 N. C., 277, where tbe plaintiff was tbe assignee of tbe note on which tbe action was brought, and defendant alleged that it was assigned in fraud of tbe assignor’s creditors, tbe Court held tbis to be no defense, as tbe assignor was bound by bis assignment, though made in fraud of bis creditors, and then tbe Court inquired, “It is not tbe duty of tbe maker of tbe note to see to tbe application of tbe money, and it is even less bis duty to fight tbe battles of tbe bankrupt’s creditors. "What interest is it to him (defendant) if be is absolved from further liability by payment of bis debt upon a judgment regularly obtained against him ?” Here tbe parties are all before tbe court and will be concluded by its judgment. Tbe petition of intervention was filed in tbe case and copies of it duly served on tbe plaintiff and tbe defendant, who failed to answer it or otherwise plead to it, and tbe court gave' judgment by default against them. Tbis fully protects defendant in any payment be makes under tbe judgment of tbe court. And Brown v. Harding, 170 N. C., 253, 262 (S. c., 171 N. C., 689), is to tbe same effect as Newsom v. Russell, supra. But see, also, Wiggin v. Sweet, 6 Metcalf (Mass.), 194 (S. c., 39 Am. Dec. Extra Anno., 716); Black v. Kirgan, 28 Am. Dec., Extra Anno., 394; 6 Cyc., 631. Tbe party of record who can complain of a judgment of a court, and appeal therefrom, is one who is aggrieved thereby, in the sense that bis pecuniary interest is affected by it; one whose right of property, or interest, may be established or divested by tbe decree, as was said substantially by Chief Justice Shaw in Wiggin v. Sweet, supra, citing Smith v. Bradstreet, 16 Pick. (Mass.), 264; Bryant v. Allen, 6 N. H., 116. But however tbis may be, we are of opinion that tbe judgment of tbe court was right in itself.
There can be no question as to tbe definite terms of tbis contract for compensation of tbe attorneys, nor as to bow it should be ascertained and secured, nor can it be reasonably doubted that tbe parties intended that they should receive a certain or fixed portion of tbe judgment recovered. Tbe contract therefore constituted, at least, an equitable assignment of tbe judgment pro tanto. It was held in Costigan v. Stewart, 91 Pac. Rep. (Kansas), 83 (S. c., 11 L. R. A., N. S., 630), that an attorney, who is retained to conduct or to assist in conducting tbe prosecution of a proceeding under a contract by which be is to receive compensation out *463of tbe fund recovered, is entitled to a lien upon such fund for his fees. And so in Svea Assurance Co. v. Packham, 92 Md., 464, at 477 and 478, the Court said that there was no evidence to show that the amount1 defendant agreed to allow the attorneys was unreasonable or excessive. Cases of that character are generally defended by all the means the law affords. They often result in several trials and usually the receipt of the compensation is greatly' delayed, when taken on a contingency. If the case is settled before it has taken its usual course, the attorney is undoubtedly benefited thereby, but the client is saved the necessity, and oftentimes hardship, of paying out cash, and has no personal liability for fees in the event of failure. Under such circumstances he must expect to, and usually does, give larger compensation, if successful, than he would if he agreed to pay a fixed fee, whether successful or not. When Mr. Packham made the arrangement for fees the insurers had not paid the insurance money, and when they did, they knew what he had agreed to allow. Yet they stood by without objecting to it, and permitted the attorneys thus employed by Mr. Packham to proceed, knowing the terms of their employment. The case of Davis et al. v. Gemmell et al., 73 Md., 530, is a conclusive answer to such objection by them now. There the attorneys were employed upon a contingent fee by Mr. Brydon, who had sued in his own name and recovered a judgment which was determined to belong to the North Branch Coal Company. Some of the stockholders objected to the allowance of the fee, but this Court said they “stood by and saw the work done — they neither interfered nor objected — and they cannot now be heard in a court of equity to except to that work being paid for out of the fund realized by the labor of these gentlemen, especially when they themselves (the exceptants) are seeking to reap the benefit of that very work and labor. Without citing other authorities on that subject, we are of the opinion that it would be inequitable to deprive the attorneys of the fees agreed to be allowed. See, also, note to the Costigan case, supra. It is said in 4 Cyc., 989, 990, and notes: While the law will scrutinize such transactions closely, an agreement is not necessarily invalid because the payment of the fee is made contingent upon the success of the suit or upon the happening of some other event, and such an agreement is not objectionable for want of mutuality. So, a contingent agreement to convey a portion of the land recovered by suit to the attorney for his fee will be specifically enforced, even though the land has greatly increased in value. Where the claim is assignable, the wording of the agreement for a contingent fee must in every case be examined to determine whether the parties intended an equitable assignment in favor of the attorney. Fitzpatrick v. Lincoln Sav., etc., Co., 194 Pa. St., 544; Howard v. Throckmorton, 48 Cal., 482; Martin v. Platt, 5 N. Y. St., 284; Chester v. Jumel, 125 N. Y., *464237, 25 N. Y. St., 4, 2 Silv. Sup. (N. Y.), 159; 5 N. Y. Suppl., 809. If tbe property bas been converted into a fund, tbe attorney is entitled to-bis due share of tbe increased amount. Hand v. Savannah, etc., R. Co., 21 S. C., 162. Where tbe client repudiates bis contract, tbe attorney may compel bim to deliver so mucb of tbe proceeds recovered as will compensate bim or may have a qiersonal judgment for bis damages sustained by reason of tbe client’s failure to carry out bis contract. Hazeltine v. Brockway, 26 Col., 291. Similar agreements were beld to constitute equitable assignments in favor of tbe attorneys in tbe following cases: Hoffman v. Vallejo, 45 Cal., 564; Sammis v. L'Engle, 19 Fla., 800; Fairbanks v. Sargent, 104 N. Y., 108; Hagemann’s Estate, 5 Pa. Co. Ct., 576; The Alice Strong, 57 Fed., 249 (distinguishing Kendall v. U. S., 7 Wall. (U. S.), 113, 19 L. Ed., 85). A right of action is assignable in this State, but by assigning an aliquot part of tbe fund recovered, or tbe recovery, or judgment, as it may be denominated, tbe assignee gets no vested right in tbe cause of action, unless it is so stated or clearly to be implied. In this case tbe assignment is confined to tbe recovery or judgment itself. In 6 Corpus Juris, pp. 742, 743, it is stated that there are many cases which bold that an agreement with an attorney that be shall have as compensation a specific sum, or a stipulated percentage, to be paid out of tbe judgment recovered will, on tbe recovery of judgment, operate as an equitable assignment pro tanto; and this bas been so beld even where tbe action in which tbe judgment was obtained was on a cause of action for a tort in itself unassignable. But, in order that an agreement for a contingent fee may operate as an equitable assignment, there must be in effect a constructive appropriation of so mucb of tbe amount to be recovered as will confer upon tbe attorney a complete and present right to receive tbe same without tbe further intervention of tbe client. In some jurisdictions there must be an actual appropriation of some designated proportion or per cent of tbe judgment. In others it is not indispensable that tbe portion or amount of tbe fund sought to be assigned should be precisely ascertained and stated in tbe assignment. It is enough that tbe transaction affords evidence as to tbe part of tbe fund on which tbe assignment was intended to operate. Whether in a given case tbe agreement constitutes an equitable assignment is dependent upon tbe intent of tbe parties, as evidenced by tbe terms of tbe agreement, in tbe light of all tbe surrounding circumstances. See, also, Bennett v. Donovan, 82 N. Y. Suppl., 506 (83 App. Div., 95); Flawnery v. Geiger, 92 N. Y. Suppl., 785; Mays v. Sanders, 90 Texas, 132. It was beld in Martinez v. Succession of Adolphe Vives, 32 La. Ann., 305, that tbe contract of an attorney with bis client to receive a contingent fee of ten per cent on tbe amount recovered is a valid contract. An attorney who is entitled to a certain commission on tbe amount *465recovered by Mm, which amount is evidenced by. and embraced in a judgment, has a sufficient interest in the judgment to sue for its full revival. Construing a contract between attorney and client similarly worded to this one, the Court held in Hoffman v. Vallejo, 45 Cal., 564, that it constituted the attorney the equitable owner of the undivided one-half of whatever shall result from the prosecution or compromise of the suit instituted by him to recover the land. If an attorney contracts with a party who claims land to commence a suit to recover the land and to pay the expenses, and receive for his services and expenses one undivided half of what may be recovered, and the undivided one-half of the result of a settlement or compromise of the matter, and the party compromises by having money paid to a third person, who, in consideration of the money, deeds to a fourth person land in trust for the party, such fourth person holds an undivided one-half of the land in trust for the attorney. Considering a claim of like character in Fairbanks v. Sargent, 104 N. Y., 108 (S. c., 58 Am. Rep., 490) (opinion by Chief Justice Huger), the Court held that an assignee of such a claim from the owner must necessarily acquire the same interest in it that any other assignee does, and that is, in the absence of other controlling equities, an interest subject to the rule that he who is prior in point of time is prior in right. Such a claim is at common law nonassignable, and its assignee takes, by virtue of an assignment thereof, an equitable interest only, which must be governed by equitable rules for its protection and enforcement. See, also, Schubert v. Heizberg, 65 Mo. App., 578; Williams v. Ingersol, 89 N. Y., 508, and Patten v. Wilson, 34 Pa., 299, in which last case it was held that an agreement by parol between an attorney and client that the former should have one hundred dollars for his services “out of the verdict,” in an action for unliquidated damages arising from a personal tort, operated as an equitable assignment of the judgment entered upon the verdict, and was good against an attaching creditor of the client. The Court thus answers the objection that, as the claim was for unliquidated damages in an action sounding in tort, it was not capable of assignment before judgment; strictly that is true. But it is true only in respect to the rights of third parties. As between Wolf and Geyer (client and lawyer) an assignment or agreement to assign the whole or part of a future verdict, would be binding, and, being founded on sufficient consideration, would be enforced. Such agreements between counsel and client . . . bind the parties, and the attaching creditor of one of the parties succeeds to no higher rights than he possessed.” Bell v. Lake County, 26 Col., 192. And in Canty v. Latterner, 31 Minn., 239, the Court was of opinion that upon its face the contract is to be construed as an equitable assignment of the amount there referred to as due the respondent from the railroad company. It is expressed not *466merely as an obligation to pay upon tbe contingency named, nor merely to pay out of tbe money to be collected by tbe respondent, but tbat tbe plaintiff should receive tbis money from tbe railroad company out of tbe amount owing by it to tbe respondent. It was in effect a constructive appropriation in favor of tbe plaintiff of so mucb of tbe money payable to tbe respondent, subject only to tbe condition named, and was bence operative as an assignment, although not an assignment in form. There are very many cases collected in 6 Corpus Juris, at p. 741 and note 7, to tbe same effect as those we have cited, but they are too numerous to be inserted here. Tbe annotator of tbe text says tbat in each of them there was a contract for a contingent fee, ranging in amount from one-tenth to one-half of tbe sum recovered; and tbe Court, finding upon examination tbat tbe contract was fair and tbe fee not excessive, gave effect to it and allowed tbe attorney to recover. It was held in tbe case of “Tbe Alice Strong” (S. c., Greenhalgh v. Same, 57 Fed. Rep., 249), tbat an assignment by tbe libelant in an admiralty case (who has reasonable assurance tbat be is entitled to recover a certain amount), of a definite sum to bis proctor for professional services, to be paid out of any recovery tbat might be bad, is sufficiently .certain, and on sufficient consideration, to support a lien on tbe proceeds. Tbe lien of such an assignment has priority over tbe claim of a judgment creditor in a state court, who subsequently files bis intervening petition in admiralty, after tbe court has decided tbat libelant is entitled to recover some amount on bis libel.
One reason for tbe rule thus formulated by the' courts is based on tbe ground that otherwise a party, without tbe means to employ an attorney and pay bis fee certain, and having a meritorious cause of action or defense, would find himself powerless to protect bis rights. Newman v. Freitas, 129 Cal., 283; Andirac v. Richardson, 125 La., 883.
Tbis brings us to consider tbe validity of such a contract in another respect. Tbe defendant attacks tbe same (in which, by tbe way, we have shown tbat be has no legal or moral interest or right), upon the ground tbat tbe relation of attorney and client is a fiduciary one, which raises a legal but rebuttable presumption of fraud, or of undue influence which is a species of fraud, and for tbis position be cites Lee v. Pearce, 68 N. C., 76, and we may add McLeod v. Bullard, 84 N. C., 515, 532, but if tbat principle be conceded to be tbe law, and we are not casting any doubt upon it, tbe evidence in tbis case establishes beyond cavil, tbat tbe attorneys, who were tbe interveners, acted in perfect good faith when tbe contract was made, and without fraud or the exercise of any undue influence, and tbat they took no advantage of tbe plaintiff in tbe transaction, and further tbat tbe compensation (one-third of tbe recovery) was just and reasonable. Besides, tbe allegations of tbe inter-venors, in their petition, are to tbe effect tbat there was no fraud or *467undue influence, and no bad faith, or unfair advantage taken by them of the plaintiff when the contract was made, but that, in all respects, the latter was fair and just, and the amount of compensation allowed was reasonable when the nature of the litigation and of the services to be rendered by them are considered, and these allegations were not denied, although the plaintiff and the defendant were duly served with copies of - the petition and had full opportunity to be heard if they had any defense to it. It is neither a violation of law nor against good morals that a lawyer, if he believes a client or would-be client has been wronged, and is unable to employ counsel, to bring suit for the redress thereof, and to undertake the business without any hope or promise of reward, or upon a promise of reward contingent upon the result. Indeed, it is rather to be commended. Stevens v. Sheriff, 76 Kan., 124 (S. c., 11 L. R. A., N. S.), 1153. A contract-for a contingent fee must be made in good faith, without suppression or reserve of fact or of apprehended difficulties, and without undue influence of any sort or degree; and the compensation bargained for must be absolutely just and fair, so that the transaction may be characterized throughout by all good faith to the client. If the contract is shown to have been obtained by fraud, mistake, or undue influence; or if it is so excessive in proportion to the services to be rendered as to be in fact oppressive or extortionate, it will not be upheld. Such a contract cannot be condemned solely because of the proportion of the claim to be retained by the attorney was very large, if it was deliberately entered into, was free from fraud, and showed no purpose to obtain undue advantage. Thus the mere fact that the attorney is to receive one-half of the recovery does not render the agreement unconscionable, in the absence of proof that it was induced by fraud, or that the compensation provided for is so excessive as to evince a purpose to obtain an improper or undue advantage, although there is said to be a presumption against the propriety of such a transaction. One very properly may demand a larger compensation if it is to be contingent, or not certain. A contingent fee is permitted to attorneys only as a reward for skill and diligence exercised in the prosecution of doubtful and litigated claims, and it is not allowed for the rendition of merely minor services which any layman or inexperienced attorney might perform. 6 Corpus Juris, Sec. 316 (pp. 740-741), and notes. The word “unjust or unconscionable,” as applied to attorneys’ contracts for contingent fees, means nothing more than that the amount of the fee contracted for, standing alone and unexplained, would be sufficient to show that an unfair advantage had been taken of the client, or that a legal fraud had been perpetrated upon him. McCoy v. Gas Engine Co., 135 App. Div., 771 (119 N. Y. S., 864).
*468There is nothing in this case which even suggests that the contract was either unfair, improper, or excessive, or that the interveners did anything, in their professional characters as attorneys, that was not fit for them to do under the facts and circumstances.
We need not discuss the question as to whether intervention is the proper method for the attorneys to prosecute their right to the compensation and obtain judgment therefor as they have done. That it is, is too plain for argument, and it will be found that it is the one which was adopted in the cases we have cited and many others. Under our Code, it is one of its cardinal rules, and of its most commendable provisions, that all controversies relating to the same matters should be settled in one action, and the intervention was the most convenient and appropriate method in this case, as one of its objects was to arrest any disposition of the fund to be collected under the judgment which would jeopardize or defeat the interveners’ rights, which were about to be greatly prejudiced by the defendant’s wrongful conduct, which is particularized and denounced in the petition as an attempt to subject the judgment to defendant’s control, so that he might oust the interveners of their just and equitable rights. "Whether the contract was, in effect, an assignment at law or in equity, need not be considered. It was not good at common law, as under it choses in action were not assignable, but even then it was valid in equity. Under our law choses in action are assignable, while at common law the rights and benefits of a contract, except in the case of the law merchant and in cases where the crown has an interest, could not be transferred by assignment, a doctrine which Lord Coke attributes to the “wisdom and policy of the founders of our law in discouraging maintenance and litigation, but which Sir Frederick Pollock tells us is better explained as a logical consequence of the archaic view of a contract as creating a strictly personal obligation between the debtor and creditor,” the rule in its strictness was soon modified in practical application by the common-law courts themselves and more extensively by the decisions of the courts of equity, and the principles established by these cases have been sanctioned and extended by legislation until now it may be stated as a general rule that, unless expressly prohibited by statute or in contravention of some principle of public, policy, all ordinary business contracts are assignable, and that actions for breach of the same can be maintained by the assignee in his own name. R. R. v. R. R., 147 N. C., 368-374. But it makes no difference whether we call the assignment legal or equitable, as in either case “the result will be the same.
As we have held that by the term of the contract, the interveners acquire an interest of one-third in the judgment, which is what we call “the recovery,” the lien of the judgment, under our statute (C. S., 614), *469attached pro tanto to the defendant’s land -from the time the 'judgment was- docketed. This is not, therefore,- a simple common-law action to recover for services the amount stipulated to be paid, but is the definite appropriation of a special part of the judgment, or “recovery,” with its attendant lien, as compensátion to the attorneys under the contract. This seems to be a case of first impression in our courts, but we deem the law concerning it to be well-settled.
The question is treated at large in Weeks on Attorneys (Ed. of' 1878), secs. 346, 350, and 352.
There may be some conflict in the authorities, but our view is well supported by a large majority of the later decisions1 in courts of the highest repute.
This case bears no resemblance to Mordecai v. Devereux, 74 N. C., 673, and Roe v. Journigan, 181 N. C., 180, as there was no contract between attorney and client in those cases, and the Court was asked to allow compensation regardless of that fact.
Upon the whole case, when considered in any proper or admissible view, our conclusion is that there was no error in the judgment of the court below, as delivered by Judge Finley upon the report of the referee,, and we therefore affirm the same.
Affirmed.